Examiner’s Comment About Drawings
1.	FIGs. 11A and 11B need to be amended to remove the oval encircled numbers as marked below as crossed out.  Note examiner has denoted FIG. 11A as the print figure and therefore this figure should not be relabeled e.g., as FIG. 11B.

    PNG
    media_image1.png
    855
    632
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    828
    663
    media_image2.png
    Greyscale

Allowed Claims
2.	Claims 1-18 are allowed.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image3.png
    878
    655
    media_image3.png
    Greyscale

Independent claim 1 identifies the distinct features: “a first set of touch electrodes configured to operate as electrodes other than self-capacitance electrodes during a second mode of the touch sensor panel(FIG. 11A: first box)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0217711 A1 to Teranishi et al. (“Teranishi”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
       
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

More specifically as to claim 1, Teranishi discloses a touch sensor panel(11,
12)(FIG. 1; ¶¶0031-0032) comprising:
a first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094)
configured to operate as drive electrodes of one or more mutual capacitance touch nodes(edited FIG. 7 below includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR) during a first mode(mutual capacitance detection mode)(FIGs. 3, 7, 11;  of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032);
a second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051)
configured to operate as sense electrodes (FIGs. 3, 7: Rx; ¶¶0048, 0050-0051) of the one or more mutual capacitance touch nodes(edited FIG. 7 below includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR) during the first mode(mutual capacitance detection mode)(FIGs. 3, 7, 1: Tx1-Tx5, Rx; ¶¶0048, 0050-0051, 0064, 0108, 0123-0125) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032), wherein the one or more mutual capacitance touch nodes(edited FIG. 7 below includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR)(FIGs. 3, 7: Tx1-Tx5, Rx; ¶¶0048, 0050-0051, 0064, 0108) are formed by the first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094) and the second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051); and
a third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062) configured to
operate as self-capacitance electrodes during the second mode(self capacitance detection mode)(FIGs. 10-11: TxL, TxR; ¶¶0116-0117, 0123, 0132) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) and operate as drive electrodes of the one or more mutual capacitance touch nodes(edited FIG. 7 below includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR)(FIGs. 7-8; ¶¶0063-0064, 0088-0093)
during the first mode(mutual capacitance detection mode) of the touch sensor panel , wherein the first mode(mutual capacitance detection mode) and the second mode(self capacitance detection mode) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) are non-overlapping in time (FIG. 11; ¶¶0124, 0132).

    PNG
    media_image8.png
    696
    441
    media_image8.png
    Greyscale
     
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

	Teranishi does not expressly disclose a first set of touch electrodes configured to operate as electrodes other than self-capacitance electrodes during a second mode of the touch sensor panel, with all other limitations as claimed. 
Independent claim 17 identifies the distinct features: “a first set of touch electrodes operate as electrodes other than self-capacitance electrodes during a second mode of the touch sensor panel(FIG. 11A: first box)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0217711 A1 to Teranishi et al. (“Teranishi”), either singularly or in combination, fails to anticipate or render obvious the 
More specifically as to claim 17, Teranishi discloses a method (FIGs. 7, 11; ¶¶0078, 0123-0124) for operating a touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032), the method (FIGs. 7, 11; ¶¶0078, 0123-0124) comprising:
	operating a first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) as drive
electrodes of one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR) during a first mode(mutual capacitance detection mode)(FIGs. 3, 7, 11; ¶¶0048, 0050-0051, 0064, 0108, 0123-0125) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032);	
operating a second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) as sense electrodes (FIGs. 3, 7: Rx; ¶¶0048, 0050-0051) of the one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR) during the first mode(mutual capacitance detection mode)(FIGs. 3, 7, 1: Tx1-Tx5, Rx; ¶¶0048, 0050-0051, 0064, 0108, 0123-0125) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032), wherein one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR)(FIGs. 3, 7: Tx1-Tx5, Rx; ¶¶0048, 0050-0051, 0064, 0108) are formed by the first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094) and the second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051); and
operating a third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062) as self
capacitance electrodes during the second mode(self capacitance detection mode)(FIGs. 10-11; ¶¶0116-0117, 0123, 0132) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) and as drive electrodes of the one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR)(FIGs. 7-8; ¶¶0063-0064, 0088-0093) during the first mode(mutual capacitance detection mode) of the touch sensor panel(FIGs. 7, 11; ¶¶0063, 0125),
wherein the first mode(mutual capacitance detection mode) and the second
mode(self capacitance detection mode) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) are non-overlapping in time (FIG. 11; ¶¶0124, 0132).
Teranishi does not expressly disclose a first set of touch electrodes operate as electrodes other than self-capacitance electrodes during a second mode of the touch sensor panel, with all other limitations as claimed.
Independent claim 18 identifies the distinct features: “a first set of touch electrodes operate as electrodes other than self-capacitance electrodes during a second mode of the touch sensor panel(FIG. 11A: first box)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0217711 A1 to Teranishi et al. (“Teranishi”) and U.S. Patent Pub. No. 2014/0327644 A1 to Mohindra, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
claim 18, Teranishi discloses a method (FIGs. 7, 11; ¶¶0078, 0123-0124) comprising:
operating a first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073,
0094) of a touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) as drive electrodes of one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR) during a first mode(mutual capacitance detection mode)(FIGs. 3, 7, 11; ¶¶0048, 0050-0051, 0064, 0108, 0123-0125) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032);
operating a second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) as sense electrodes(FIGs. 3, 7: Rx; ¶¶0048, 0050-0051) of the one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR) during the first mode(mutual capacitance detection mode)(FIGs. 3, 7, 1: Tx1-Tx5, Rx; ¶¶0048, 0050-0051, 0064, 0108, 0123-0125) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032), wherein one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR)(FIGs. 3, 7: Tx1-Tx5, Rx; ¶¶0048, 0050-0051, 0064, 0108) are formed by the first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094) and the second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051); and
operating a third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062)
configured to operate as self-capacitance electrodes during a second mode(self capacitance detection mode)(FIGs. 10-11; ¶¶0116-0117, 0123, 0132) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) and as drive electrodes of the one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR)(FIGs. 7-8; ¶¶0063-0064, 0088-0093) during the first mode(mutual capacitance detection mode) of the touch sensor panel(FIGs. 7, 11; ¶¶0063, 0125),
wherein the first mode(mutual capacitance detection mode) and the second
mode(self capacitance detection mode) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) are non-overlapping in time (FIG. 11; ¶¶0124, 0132).
	Teranishi does not expressly disclose a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a processor, cause the processor to perform a method comprising: a first set of touch electrodes operate as electrodes other than self-capacitance electrodes during a second mode of the touch sensor panel.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Mohindra disclose a non-transitory computer readable storage medium storing one or more programs (¶0055), the one or more programs comprising instructions, which when executed by a processor(128)(FIG. 1; ¶¶0055, 0060), cause the processor(128) to perform a method (FIG. 1; ¶¶0060, 0098).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Teranishi with Mohindra to provide a method that may be readily updated or changed given that software/program(s) may be readily updated.
Teranishi modified by Mohindra does not teach a first set of touch electrodes operate as electrodes other than self-capacitance electrodes during a second mode of the touch sensor panel, with all other limitations as claimed.
Other Relevant Prior Art
4.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2017/0242534A1 to Gray discloses a touch sensor panel that can simultaneously detect touch inputs via different modes, i.e., self and mutual capacitance (See e.g., FIG. 4; ¶0122).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2015/0268783 A1 to Yoon et al. discloses first(T0-T3)(Fig. 5; ¶0071), second(R0-R3)(Fig. 5; ¶0071) and third sets of touch electrodes(C0-C3)(Fig. 5; ¶0071), in which the first(T0-T3)(Fig. 5; ¶0071) and third sets of electrodes(C0-C3)(Fig. 5; ¶0071) are driven in a first mode (¶0083) to perform mutual capacitance touch sensing with the second set of electrodes(R0-R3)(Fig. 5; ¶¶0071, 0083) and the first set of electrodes(T0-T3)(Fig. 5; ¶0071) are operated as electrodes other than self-

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIRK W HERMANN/Examiner, Art Unit 2692